DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions (I or II) is required under 35 U.S.C. 121. If inventions I or II is elected, then further restriction to one of the two species  is required (as further detailed in Section 2 below):
Claims 1-15, semiconductor device, classified in CPC symbol having subclass H01L, subgroups (29/785, 29/0673).
Claims 16-20, drawn to methods of manufacturing a semiconductor device, classified in CPC symbol having subclass H01L, subgroup 21/823431, 21/823821).
The inventions are distinct, each from the other because of the following reasons: 
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as processes of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). 
For example, in the instant case, the product as claimed in the claim 1 can be made by another and materially different process than the step in the method claim (16) such as, device can be form without plurality of inner spacers in the recesses.
For example, in the instant case, the product as claimed in the claim 10 can be made by another and materially different process than the step in the method claim (7) such as, device can be form without  removing a portion of the oxide layer to form exposed sidewall surfaces of the first semiconductor layers. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention
 Upon election, i.e., the Inventions I or II, applicant is further required under 35 U.S.C. 121 to elect a single one of the following disclosed species to which prosecution shall be restricted should no generic claim be finally held allowable:
A semiconductor structure, as described in (Figs. [4]). 
 A semiconductor structure, as described in (Figs 5). 
 A semiconductor structure, as described in (Figs 6-17). 
 A semiconductor structure, as described in (Figs 18-25). 
A semiconductor structure, as described in (Figs 26-33). 
A semiconductor structure, as described in (Figs 34-36).
A semiconductor structure, as described in (Figs 37-42). 
 
The species of different device, Species M.I-M.VII, as claimed are independent or distinct because they have been disclosed as separate embodiments and Figures, and are characterized by mutually exclusive characteristics, regarding Species M.I- M.VII, mutually exclusive features of “a semiconductor structure 10Y having a plurality of SiGe nanowires 102 vertically stacked over the 20 semiconductor substrate 100 or semiconductor fin 100A or 100B, A periphery of each of the SiGe nanowires 102 is surrounded by an inner spacer 106. The inner spacer 106 surrounding a bottom surface of the bottom SiGe nanowire 1028 is in contact with the isolation layer 107 over a top surface 1QQT of the semiconductor fin 1008. In some embodiments, a space S I between the top surface 100T of the semiconductor fin 100B and a bottom surface of the 25 bottom SiGe nanowire 102B is greater than a thickens D1 of the inner spacer 106 surrounding the SiGe nanowires 102 ", as describe in (Figure [4]), for Species M.1,  as describe in (Figure [5]), for Species M.2, and features of “an oxide layer 1007 is conformably formed to surround the sidewall of the dummy gate 1030, the seal spacer 1004, and the dielectric layer 1006. The oxide layer 1007 also fills the spacing or thickness HI between adjacent free standing SiGe nanowires 102”, as describe in (Figure [6-17]), for Species M.3 and features of “a dielectric layer 1006’ is conformably formed over the sidewall of the seal spacer 1004', the sidewall of the faceted crystal surfaces (111) of the patterned silicon germanium stacks 1023A', 1023B', 1023C, and 1023D', and surrounding the plurality of Si nanowires 102'. In some embodiments, the dielectric layer 1006 includes isolation materials, for example, low-k dielectric or silicon nitrides.” as describe in (Figure [18-25]), for Species M.4, and features of “ the portion of the SiGe nanowires 102, the portion of the inner spacer 106, and the portion of the semiconductor fins 100A, 100B are removed by performing multiple etching processes. In some embodiments, a first etching process is performed to remove the portion of the SiGe nanowires 102. A second etching process is then performed to remove the portion of the inner spacer 106. A third etching process is performed to remove the portion of the semiconductor fins 100A, 100B. As such, a recess 111 is formed in a center of the C-shaped inner spacer 106. A recess 113 is formed below the bottom surface of the bottom SiGe 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after MPEP § 809.02(a)
Applicant is required under 35 U.S.C. 121 to elect a single disclosed inventions, either Inventions II or one of the species , described in Section 2, from Inventions I, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898